DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6-26-2019. 8-20-2019 and 4-21-2021n is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed 6-26-2019 are accepted.

Specification
The specification filed 6-26-2019 is accepted.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art search failed to disclose or fairly suggest a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions which are executed by the at least one processor to specifically configure the at least one processor to implement an adversarial input detection and purification (AIDAP) preprocessor and a deep learning computer model, the method comprising: receiving, by the deep learning computer model, input data for processing by the deep learning computer model; processing, by the deep learning computer model, the input data to generate a first pass output that is output to the AIDAP preprocessor; determining, by the AIDAP preprocessor, a discriminative region of the input data based on the first pass output, wherein the discriminative region is a portion of the input data that is determined to have a significant influence on the operation of the deep learning computer model in generating the first pass output; transforming, by the AIDAP preprocessor, a subset of elements in the discriminative region of the input data to modify a characteristic of the elements in the subset of elements and generate a transformed input data; processing, by the deep learning computer model, the transformed input data to generate a second pass output that is output to the AIDAP preprocessor; detecting, by the AIDAP preprocessor, that the input data comprises an adversarial input or is a non-adversarial input based on a comparison of the first pass output with the second pass output; and in response to the AIDAP preprocessor detecting the input data comprises an adversarial input, performing a responsive action that mitigates effects of the adversarial input. The closest prior art would be Chen 20210067549 which disclose adversarial training to detect anomalies; Shin 20160142659 that disclose removing bad pixel and Fan 20210142450 which discloses an image processing method using an adversarial network; however, the above references fails to disclose all claimed limitation as shown above. The limitation first pass output is being interpreted as disclosed in the specification in par. 0023 that recites: during a first pass of an input through the deep learning computer model or computing system, perform an analysis on the input data and the output generated by the deep learning (DL) computer model or computing system to detect a subset of an input's pixels that contribute significantly to the DL computer model or system's final output, e.g., has a large (e.g., greatest amount, higher than a predetermined threshold amount, or another suitable statistical measure) amount of weight, relative to other data elements, in the calculation of a value corresponding to the final classification prediction or category prediction; the limitation significant influence is interpreted as disclosed in par. 0023, 0047, 0052. The limitation first pass output is being interpreted as disclosed in the specification in par. 0026 that recites: the operation of the DL computer model or system on the purified input is performed again as a second pass through the DL computer model or system. If the final output generated by the DL computer model or system, e.g., the predicted classification or category output, generated during this second pass does not change from that generated during the first pass, then the input is determined to be a normal, i.e. non-adversarial, input. If the final output generated by the DL computer model or system generating during the second pass does change from that generated during the first pass, then the input is determined to be adversarial. This differs from known mechanisms which attempt to mitigate adversarial attacks by transforming the deep learning computer models themselves rather than, as in the present invention, detecting and purifying the input to these deep learning computer models. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647